STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    February 20, 2018
               Plaintiff-Appellee,

v                                                                   No. 334330
                                                                    Wayne Circuit Court
KYLE BRYAN TOGER,                                                   LC No. 16-001480-01-FH

               Defendant-Appellant.


Before: TALBOT, C.J., and METER and TUKEL, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial convictions for carrying a concealed
weapon, MCL 750.227, assaulting, resisting, or obstructing a police officer, MCL 750.81d(1),
and possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b.
Defendant was sentenced to three years’ probation for carrying a concealed weapon, three years’
probation for resisting or obstructing a police officer, and the mandatory two years’
imprisonment for felony-firearm. We affirm.

       Defendant argues on appeal that the evidence at trial was insufficient to support his
convictions and, alternatively, that his convictions were against the great weight of the evidence.
We disagree.

                                 I. STANDARDS OF REVIEW

        Challenges to the sufficiency of the evidence in a bench trial are reviewed de novo.
People v Lanzo Constr Co, 272 Mich. App. 470, 473; 726 NW2d 746 (2006). “When ascertaining
whether sufficient evidence was presented in a bench trial to support a conviction, this Court
must view the evidence in a light most favorable to the prosecution and determine whether a
rational trier of fact could find that the essential elements of the crime were proven beyond a
reasonable doubt.” People v Kanaan, 278 Mich. App. 594, 618; 751 NW2d 57 (2008). In
conducting this review, all conflicts in the evidence are to be resolved in favor of the
prosecution. Id. at 619.

        “The test to determine whether a verdict is against the great weight of the evidence is
whether the evidence preponderates so heavily against the verdict that it would be a miscarriage
of justice to allow the verdict to stand.” People v Lacalamita, 286 Mich. App. 467, 469; 780
NW2d 311 (2009). Determination of whether a verdict is against the great weight of the

                                                -1-
evidence requires review of the whole body of proofs. People v Herbert, 444 Mich. 466, 475;
511 NW2d 654 (1993), overruled in part on other grounds by People v Lemmon, 456 Mich. 625
(1998). “Generally, a verdict is against the great weight of the evidence only when ‘it was more
likely the result of causes outside the record, such as passion, prejudice, sympathy, or some other
extraneous influence.’ ” People v Morris, 314 Mich. App. 399, 414; 886 NW2d 910 (2016),
quoting Lacalamita, 286 Mich. App. at 469.

                   II. RESISTING OR OBSTRUCTING POLICE OFFICERS

        Defendant first contends that the evidence was insufficient to support his conviction of
resisting or obstructing police officers, and in the alternative, that the conviction was against the
great weight of the evidence. We disagree.

        To convict a defendant of resisting or obstructing a police officer under MCL 750.81d(1),
the prosecution must show that “(1) the defendant assaulted, battered, wounded, resisted,
obstructed, opposed, or endangered a police officer,” “(2) the defendant knew or had reason to
know that the person that the defendant assaulted, battered, wounded, resisted, obstructed,
opposed, or endangered was a police officer performing his or her duties,” and (3) the officer’s
actions must have been lawful. People v Quinn, 305 Mich. App. 484, 491; 853 NW2d 383 (2014)
(quotation marks and citation omitted).

        On appeal, defendant only challenges whether the evidence was sufficient to prove
existence of the first element and concedes that the officers were acting legally. Here, the
testimony of Officer Robert Hamilla established that defendant failed to comply with Officer
Hamilla’s requests and that defendant attempted to flee the gas station when approached by the
officers. More importantly, however, we agree with the trial court that the store videorecording
is the most persuasive piece of evidence in the case.

        Defendant can be seen in the video moving away when initially approached by two police
officers as described in Officer Hamilla’s testimony. Next, it becomes quite evident from the
videorecording that defendant attempted to flee, and a scuffle ensued.1 Most persuasively,
however, for the purposes of resisting or obstructing, defendant verbally confirmed his refusal to
cooperate with the officers multiple times over the three-minute scuffle. Defendant first
responded to orders to put his hand behind his back by saying, “No. Ya’ll not doing me like
this.” Defendant responded to another order to put his hand behind his back by saying, “No.
That ain’t gonna happen. Ya’ll gotta call for backup.”

        Viewing the evidence in a light most favorable to the prosecution, the trial court had
more than enough evidence to convict defendant of resisting or obstructing police officers based
on his recorded statements alone. Refusing to comply with lawful commands and physically
resisting such commands easily qualifies as having “resisted, obstructed, [or] opposed” the
officers. Moreover, defendant’s conviction was not against the great weight of the evidence, as


1
  Defendant even admits in his brief on appeal that a “scuffle” occurred between him and the
officers.


                                                -2-
the recording was admitted as evidence and the trial court explicitly found it to be “the most
persuasive of all of the evidence.” Defendant makes no argument that his conviction was based
upon extraneous evidence, or that it was based upon prejudice or passion. Ultimately, the
evidence, particularly the videorecording, was “conclusive.”

           III. CARRYING A CONCEALED WEAPON AND FELONY-FIREARM

       Defendant next contends that the evidence was insufficient to prove beyond a reasonable
doubt that defendant ever possessed a gun, and alternatively, that the trial court’s finding that
defendant possessed a gun was against the great weight of the evidence. Accordingly, defendant
contends that, absent the possession of a gun, defendant could not have been convicted of
carrying a concealed weapon or felony-firearm.

        MCL 750.227(2) provides, in pertinent part that “[a] person shall not carry a pistol
concealed on or about his or her person . . . except in his or her dwelling house, place of
business, or on other land possessed by the person, without a license to carry the pistol as
provided by law . . . .” The statute “requires only that a defendant knowingly possess a
concealed weapon.” People v Hernandez-Garcia, 477 Mich. 1039, 1040 n 1 (2007).
“Concealment, under MCL 750.227(2), occurs when the pistol is not discernible by the ordinary
observation of persons casually observing the person carrying it. Absolute invisibility of a
weapon is not indispensable to concealment; the weapon need not be totally concealed.” People
v Hernandez-Garcia, 266 Mich. App. 416, 421-422; 701 NW2d 191 (2005) (quotation marks and
citations omitted), aff’d in part and vacated in part on other grounds 477 Mich. 1039 (2007).

         It is clear from the evidence that defendant concealed a gun in his right pocket. At one
point in the videorecording, defendant appears to lift his shirt and remove the gun from his right
pocket before walking off camera and saying, “I’m not playin’.” Indeed, the trial court cited to
that exact moment—11 minutes and 3 seconds into the recording—in finding that the elements
of carrying a concealed weapon were satisfied beyond a reasonable doubt. Additionally, the gas
station attendant testified that defendant “had a gun on his side,” the gun was specifically on
defendant’s “right side,” and the gun was a significant factor in the attendant’s decision to call
the police. Officer Hamilla then testified that defendant was “trying to conceal something” and
that he retrieved a black pistol from “the waistband on [defendant’s] right side.” Officer
Hamilla’s testimony is supported by the videorecording, wherein one can hear the officer yell, “I
got it, I got it,” after the scuffle with defendant began. Moments later, defendant responded, “It’s
legal.”

        In regard to the element of concealment, other than the specific instance cited by the trial
court in which a gun appears to be visible, the gun was at all other times indiscernible.
Additionally, the gas station attendant testified that the gun was tucked into defendant’s “right
side,” and that the gun would become “covered and uncovered” by defendant’s t-shirt. The
evidence was more than sufficient to support the trial court’s finding that defendant possessed a
gun and that the gun was concealed. Moreover, the conviction was not against the great weight
of the evidence because the evidence does not preponderate against the verdict, the verdict was
supported by the record as a whole, and because there is no evidence that the conviction was
influenced by extraneous factors.


                                                -3-
        Finally, defendant contends that the mandatory minimum sentence imposed by the
felony-firearm statute was never meant to apply to circumstances such as his. Specifically,
defendant contends that he never intended to commit a felony and that under the previous
version of the resisting or obstructing statute, defendant’s actions would have only constituted a
misdemeanor, and therefore, would not have effectuated a felony-firearm charge. His arguments
are without merit.

         Notably, the crime of felony-firearm is a general intent crime. People v Burgess, 419
Mich. 305, 308; 353 NW2d 444 (1984). Thus, all that the prosecution was required to prove for a
mens rea element for this crime was that defendant had “the intent to perform the physical act
itself,” People v Fennell, 260 Mich. App. 261, 266; 677 NW2d 66 (2004) (quotation marks and
citation omitted), i.e., had the intent to possess the firearm at the time he resisted the police
officers.

        Here, there was sufficient evidence to show that defendant intended to possess the
firearm at the time he resisted the police officers. The firearm was seen tucked in defendant’s
waistband, and he was seen trying to conceal it. These circumstances are sufficient to allow a
jury to conclude that defendant intentionally possessed the firearm. See Kanaan, 278 Mich. App.
at 622 (“[B]ecause it can be difficult to prove a defendant’s state of mind on issues such as
knowledge and intent, minimal circumstantial evidence will suffice to establish the defendant’s
state of mind . . . .”). Thus, defendant’s argument that he “did not intend” to commit a felony
fails. Furthermore, defendant provides no legal authority to support the notion that a previous
version of the resisting or obstructing statute should have any bearing on how the existing
version applies to the facts at hand.

       Affirmed.

                                                            /s/ Michael J. Talbot
                                                            /s/ Patrick M. Meter
                                                            /s/ Jonathan Tukel




                                               -4-